                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO: 3:17-cr-241-HLA-PDB

MAURICE SANDERS                            ORDER ON MOTION FOR
                                           SENTENCE REDUCTION UNDER
                                           18 U.S.C. § 3582(c)(1)(A)


                                  ORDER

       Upon motion of      the defendant       the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

          FACTORS CONSIDERED

       Defendant Maurice Sanders is a 30-year-old inmate incarcerated at

Jesup FCI, serving a prison term of 72 months and one day for possession with

intent to distribute cocaine base and possession of a firearm in furtherance of

a drug trafficking crime. (Doc. 55, Judgment). According to the Bureau of

Prisons (BOP), he is scheduled to be released from prison on November 9, 2022.

Defendant seeks compassionate release because of the Covid-19 pandemic and
because he claims to be obese. (Doc. 58, Motion for Compassionate Release).

Defendant also states that he has served the majority of his sentence, that he

has not received any disciplinary infractions, and that he has a release plan.

(Id. at 5–6). The United States filed a response in opposition. (Doc. 60,

Response).

      A movant for compassionate release bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2)

bears the burden of proving that a sentence reduction is appropriate). The

statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). “Because the statute speaks permissively and says

that the district court ‘may’ reduce a defendant’s sentence after certain

findings and considerations, the court’s decision is a discretionary one.” United

States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). As the Third Circuit Court

of Appeals has observed, the mere existence of Covid-19 cannot independently



                                         2
justify compassionate release, “especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        Defendant has not demonstrated “extraordinary and compelling”

reasons warranting a sentence reduction. 18 U.S.C. § 3582(c)(1)(A); see also

U.S.S.G. § 1B1.13 & cmt. 1. Defendant seeks compassionate release because of

the Covid-19 pandemic and because he is obese. According to Defendant, he is

six feet, seven inches tall and weighs 282.2 pounds (Doc. 58 at 7), which implies

a body mass index (BMI) of 31.8. 1 According to the Centers for Disease Control

(CDC), obesity can increase the risk of severe illness from Covid-19 2, and the

association between obesity and severe illness is supported by strong

evidence. 3 That said, obesity itself is not an extraordinary condition. The CDC

reports that as of 2017–2018, 42.4% of American adults were obese. 4 And with

a BMI of 31.8, Defendant is only mildly obese, considering that a BMI of 30

marks the threshold for Class I obesity. 5 In addition, Defendant is only 30

years old and otherwise in good health. He is currently “classified as a medical


1       https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm.
2     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
3       https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlyingconditions.
html.
4       https://www.cdc.gov/obesity/data/adult.html
5       https://www.cdc.gov/obesity/adult/defining.html.


                                              3
care level 1 [inmate] with no medical restrictions.” (Doc. 60-1 at 8). As such,

the Court concludes that Defendant has not demonstrated extraordinary and

compelling reasons for compassionate release. 6

       Moreover, the BOP is in the process of implementing its Covid-19

vaccination program. Although there is no indication Defendant has been

offered the Covid-19 vaccine, more than 50% of all inmates at Jesup FCI have

been fully inoculated, in addition to 102 staff members. 7 As more inmates

become vaccinated against Covid-19, the more the inmate population will be

protected from coronavirus. It is only a matter of time before Defendant is

offered the Covid-19 vaccine, and the Court hopes he will take advantage of

that opportunity when it arrives.

       Finally, the sentencing factors under 18 U.S.C. § 3553(a) do not support

a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A). The instant firearm and

drug offenses are themselves serious. And prior to the instant offenses,

Defendant accumulated 13 prior convictions, including for burglary, fleeing or



6       The Court recognizes that several circuit courts have concluded that U.S.S.G. § 1B1.13
is not an applicable policy statement for defendant-initiated motions for compassionate
release, and therefore does not bind district courts. See, e.g., United States v. Aruda, 993
F.3d 797, 801 (9th Cir. 2021) (collecting cases). The Eleventh Circuit Court of Appeals has
not yet ruled on this issue, though the matter is pending in several cases. The Court’s decision
does not depend on the resolution of this issue because it would reach the same conclusion
even if it has discretion not to follow § 1B1.13 and its commentary.
7     https://www.bop.gov/coronavirus/. Last accessed May 3, 2021. According to the BOP,
675 inmates at Jesup FCI have been fully inoculated, representing 52% of the facility’s 1,293
inmates.


                                               4
attempting to elude a police officer, possession of cocaine, and possession of a

firearm by a convicted felon. (Doc. 51, PSR at ¶¶ 28-40). Defendant has served

approximately 44 months of his 72-month-and-a-day prison sentence, dating

from his arrest on September 21, 2017. (See id. at ECF p. 1). In light of

Defendant’s young age and prior record, reducing Defendant’s sentence would

fail to promote respect for the law or afford adequate deterrence. The Court

commends Defendant for making efforts toward rehabilitation and planning

for life after he is released. However, in view of all the § 3553(a) factors,

reducing Defendant’s sentence is not warranted at this time.

        Accordingly, Defendant’s Motion for Compassionate Release (Doc. 58) is

DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 4th day of May,

2021.




lc 19
Copies:
Counsel of record
Defendant




                                       5
